Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the Request for Continued Examination dated February 18, 2021.  Claims 1-2, 4-5, 7, 9-10, and 12-20 are presented for examination.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carolina Säve on April 26, 2021.

The application has been amended as follows, and the following claim set replaces all previous claim sets: 
Claim 1 (Currently Amended) A coasting control method 
determining, by a controller, an event for a section speed enforcement area while a vehicle is being driven, wherein the section speed enforcement area comprises a start camera and an end camera received by the controller; and 
in response to determining the event for the section speed enforcement area, performing, by the controller, an active coasting control for allowing the vehicle to pass through the section speed enforcement area based on a vehicle position at an event occurrence time and based on a remaining section speed enforcement distance, and 
wherein the active coasting control includes: 
determining, by the controller, the event occurrence time; 
determining, by the controller, the vehicle position in relation to a start camera position and an end camera position of, wherein the vehicle position is determined to be between the start camera position and the end camera position of the section speed enforcement area;
calculating, by the controller, the remaining section speed enforcement distance between the vehicle position and the end camera position; and
performing, by the controller, an active coasting  at the event occurrence time and based on the remaining section speed enforcement distance 
.

Claim 2 (Currently Amended) The method of claim 1, 

adjust a vehicle speed based on a hydraulic pressure and a controlled speed

.

Claim 3 (Previously Canceled)

Claim 4 (Currently Amended) The method of claim 2, further comprising: 
terminating,  coasting at least one of the start camera and the end camera is no longer detected.

Claim 5 (Currently Amended) The method of claim 2, 

		
		
		
	wherein the active coasting further :
		
		determining, by the controller, whether an accelerator is in an ON state;
determining, by the controller, when the accelerator is determined as being in the ON state, whether a current vehicle speed is determined to be greater than the controlled 
determining, by the controller, whether the current vehicle speed is less than the controlled 
	calculating, by the controller, the remaining section speed enforcement distance when the current vehicle speed is determined to be less than the controlled 
	performing, by the controller,a section end control when the remaining section speed enforcement distance is less than a predetermined distance,
		performing, by the controller, the active coasting
determining, by the controller, whether the vehicle positionis after the end camera position; and 
terminating, by the controller, theactive coasting when the vehicle position is determined to be after position.

Claim 6 (Previously Canceled)

Claim 7 (Canceled) 




Claim 8 (Previously Canceled)

Claim 9 (Currently Amended) The method of claim 5, further comprising: 
	providing, by the controller, a notification to a coasting guidance system when the accelerator is determined as being in an OFF state





.

Claim 10 (Currently Amended) The method of claim 9, further comprising: 
	determining, by the controller,a motor torque as being the same as a coasting torque when the coasting torque is determined to be less thana motor tolerable maximum torque in; and 
	calculating, by the controller, the remaining section speed enforcement distance when the current vehicle speed is determined to be less than the controlled .

Claim 11 (Previously Canceled)

Claim 12 (Canceled) 


Claim 13 (Canceled) 









Claim 15 (Currently Amended) The method of claim 1 active coasting further
	determining, by the controller, a controlled 
	determining, by the controller, whether an accelerator is in an ON state; 
	determining, by the controller, whether a current vehicle speed is greater than the controlled 
	providing, by the controller, a notification to a coasting guidance system when the current vehicle speed is determined to be greater than the controlled 


.

Claim 16 (Currently Amended) The method of claim 15, further comprising: 
	determining, by the controller, whether the current vehicle speed is greater than the controlled 
	calculating, by the controller, a coasting torque when the current vehicle speed is determined to be greater than the controlled 
	determining, by the controller, whether the coasting torque is greater than a motor tolerable maximum torque; 
	calculating, by the controller, a hydraulic torque when the coasting torque is determined to be greater than the motor tolerable maximum torque; 
	calculating, by the controller, a motor torque; 
	determining, by the controller, whether the current vehicle speed is less than the controlled 
	determining, by the controller, whether the vehicle position is after the section speed enforcement area when the current vehicle speed is determined to be less than the controlled 
	performing, by the controller,a section end position is after .

Claim 17 (Canceled) 


Claim 18 (Canceled) 



Claim 19 (Currently Amended) The method of claim 1, wherein active coasting further includes 
	
	determining, by the controller, whether the remaining section speed enforcement distance is greater than a predetermined distance; and 
	performing, by the controller, a coasting control when the remaining section speed enforcement distance is greater than a predetermined distance.

Claim 20 (Currently Amended) The method of claim 16, wherein further includes: 
	determining, by the controller, whether the vehicle positionis after the end camera position; and 
	terminating, by the controller,the active coasting when the vehicle position is after the end camera position.


Allowance of the Claims
Claims 1-2, 4-5, 9-10, 15-16, and 19-20 are allowed.
	
The following is an examiner’s statement of reasons for allowance:  The claim combination of the limitations the vehicle position is determined to be between the start camera position and the end camera position of the section speed enforcement area; and calculating, by the controller, the remaining section speed enforcement distance between the vehicle position and the end camera position; and performing, by the controller, an active coasting based on the vehicle position at the event occurrence time and based on the remaining section speed enforcement distance of claim 1 when considered with other claim features, renders the independent claim, as well as the corresponding dependents, novel and non-obvious over the prior art of record. Specifically, the prior art of record neither discloses nor teaches calculating a remaining distance between a vehicle position and the end of a speed enforcement area when a vehicle is between the start and end of the speed enforcement are where the calculation is used to perform an active coasting of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                       

/THOMAS E WORDEN/Primary Examiner, Art Unit 3663